Title: From Benjamin Franklin to John Waring, 17 December 1763
From: Franklin, Benjamin
To: Waring, John


Reverend and dear Sir,
Philada. Dec. 17. 1763
Being but just return’d home from a Tour thro’ the northern Colonies, that has employ’d the whole Summer, my Time at present is so taken up that I cannot now write fully in answer to the Letters I have receiv’d from you, but purpose to do it shortly. This is chiefly to acquaint you, that I have visited the Negro School here in Company with the Revd. Mr. Sturgeon and some others; and had the Children thoroughly examin’d. They appear’d all to have made considerable Progress in Reading for the Time they had respectively been in the School, and most of them answer’d readily and well the Questions of the Catechism; they behav’d very orderly, showd a proper Respect and ready Obedience to the Mistress, and seem’d very attentive to, and a good deal affected by, a serious Exhortation with which Mr. Sturgeon concluded our Visit. I was on the whole much pleas’d, and from what I then saw, have conceiv’d a higher Opinion of the natural Capacities of the black Race, than I had ever before entertained. Their Apprehension seems as quick, their Memory as strong, and their Docility in every Respect equal to that of white Children. You will wonder perhaps that I should ever doubt it, and I will not undertake to justify all my Prejudices, nor to account for them. I immediately advanc’d the two Guineas you mention’d, for the Mistress, and Mr. Sturgeon will therefore draw on you for £7 18s. only, which makes up the half Year’s Salary of Ten Pounds. Be pleased to present my best Respects to the Associates, and believe me, with sincere Esteem Dear Sir, Your most obedient Servant
B Franklin
 Addressed: To / The Reverend Mr Waring / to be left at Mr Burd’s a / Bookseller in Ave Mary Lane / London
Endorsed: Dr. Franklin Philadelphia Decr. 17: 1763 read March: 1: 1764
